Case 1:11-cv-10230-MLW Document 554 Filed 06/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
Similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ARNOLD HENRIQUEZ, MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A,
SUTHERLAND, and those similarly
situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ORDER

WOLF, D.J.

)
)
)
)
)
)
)
)
)

mee ee

mee ee 8 8

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

June 20,

2019
Case 1:11-cv-10230-MLW Document 554 Filed 06/20/19 Page 2 of 3

On May 31, 2019, the court ordered the participants to be
prepared to address at the hearing commencing on June 24, 2019
whether Customer Class Counsel misrepresented a study by Brian T.
Fitzpatrick in their memorandum in support of attorneys fees. See
Docket No. 543. On June 11, 2019, Customer Class Counsel filed a
Motion for Leave to Call Mr. Fitzpatrick as a witness at that
hearing (the "Motion"). See Docket No. 546. On June 18, 2019,
the Hamilton Lincoln Law Institute filed an amicus brief which,
among other things, argues that Mr. Fitzpatrick should not be
allowed to testify concerning whether his study was
misrepresented. See Docket No. 551-1.

At present, the court views the matter of whether the
Fitzpatrick study was misrepresented - meaning whether it was
characterized by Customer Class Counsel in a false or misleading
manner - to be a question of fact on which Mr. Fitzpatrick's
testimony is neither necessary nor appropriate. Mr. Fitzpatrick
may be an expert on the reasonableness of attorneys fees in class
actions. However, the court did not contemplate receiving
additional expert evidence on the reasonableness of the original
$75,000,000 fee award in this case, which has been at issue since
February 2017. See, e.g., Feb. 6, 2017 Memorandum and Order
{Docket No. 117) at 8; Mar. 8, 2017 Memorandum and Order (Docket

No. 173) at 3.
Case 1:11-cv-10230-MLW Document 554 Filed 06/20/19 Page 3 of 3

In view of the foregoing, the Motion (Docket No. 546) is
hereby DENIED without prejudice to possible reconsideration at the

June 24, 2019 hearing.

OD4erka, & AGA Y

UNITED STATES DISTRICT nk
